      Case 4:20-cv-02078-MWB Document 140-1 Filed 11/16/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                  )     Civil Action
PRESIDENT, INC.; et al.,             )
                                     )
             Plaintiffs,             )
      v.                             )     No.: 4:20-cv-02078
                                     )
Kathy Boockvar; et al,               )
                                     )
             Defendants.             )     Judge Matthew W. Brann

                                    ORDER

      AND NOW, this ______ day of November, 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

      1. Defendant Northampton County Board of Elections’ Motion to Dismiss

           is GRANTED; and

      2. Plaintiff’s First Amended Complaint for Declaratory and Injunctive

           Relief is DISMISSED with prejudice.


                                           BY THE COURT:


                                          ________________________
                                          Matthew W. Brann
                                          United States District Judge
